DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Election/Restrictions
In response to the restriction requirement dated 8/16/2018, the applicant elected group I and species 2 without traverse in the reply filed on 10/16/2018.  New claim(s) 21-24 are not drawn to the elected species because the elected invention and species does not have, among other features, two incoming natural gas streams as claimed (see newly claimed incoming natural gas in claim 21 and already claimed incoming feedstock of natural gas in claim 1) (see Fig. 2 has just stream 104).  Therefore, claim(s) 21-24 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 7-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regard to claim 1, the recitation, “wherein the fluid circuit is configured to receive and mix a stream from the storage facility with the process stream downstream of the sub-cooling unit and upstream of the first heat exchanger,” (lines 33-35) contains new matter since the scope of the recitation includes structure not taught by the disclosure.  The claim states that the process stream is derived from an incoming feedstock of natural gas through the first heat exchanger and the disclosure shows that this stream at 148.  There is no mixing of this stream with the fluid from the storage (110).  The only support for the mixing in the disclosure appears to be the mixing of stream (158) with fluid (156) and this is not performed with stream at 148.  Therefore the claim language is new matter as the disclosure does not support the claimed scope.
	The recitation, “wherein the first throttling device is configured to expand the process stream to an 37intermediate pressure that is between a first pressure of the incoming feedstock and a 38second pressure of the process stream that exits the sub-cooling unit;” (lines 36-38) introduces new matter since the process stream does not exit the disclosed subcooling unit (116) but rather enters it after expansion in the first throttling device.  
	The recitation, “wherein the methane expander expands the process stream to the intermediate pressure” (lines 38-39) is new matter since the scope of the recitation includes structure not taught by the disclosure.  The claim states that the process stream is derived from an incoming feedstock of natural gas through the first heat exchanger and the disclosure shows that this stream at 148.  The methane expander does not expand this stream.  The methane expander expands the stream from compressor (130).  Therefore the claim language is new matter as the disclosure does not support the claimed scope.
	The recitation, “wherein the fluid circuit comprises a first vessel interposed between the first 42throttling device and the sub-cooling unit,” (line 41-42) includes new matter since the disclosure shows that the sub-cooling unit (116) includes the first vessel (122) and there is no support for a sub-cooling unit to be separate from the sub-cooling unit as claimed. 
	The recitation, “wherein within the methane expander, the fluid circuit forms an open loop circuit” (line 49) is new matter since the fluid circuit is not formed into an open loop circuit by the methane expander.  Further there is no supported limitation that the open loop aspect of the circuit must be “within” the methane expander. 
	In regard to claim 7, the recitation, “a second heat exchanger that is configured to cool the process stream” (lines 1-2) is new matter since the scope of the recitation is not consistent with the disclosure. The claim states that the process stream is derived from an incoming feedstock of natural gas through the first heat exchanger and the disclosure shows that this stream at 148.  The second heat exchanger (124) does not cool this stream.  Rather, the second heat exchanger (124) cools the stream a portion of the second stream (liquid stream) from the first vessel (122).  Therefore the claim language is new matter. 
	In regard to claim 9, the recitation, “wherein the second throttling device is configured to reduce pressure of the process stream” (lines 3-4) is new matter since the scope of the recitation is not consistent with the disclosure. The claim states that the process stream is derived from an incoming feedstock of natural gas through the first heat exchanger and the disclosure shows that this stream at 148.  The second throttling device (146) does not reduce the pressure of this stream.  Rather, the second throttling device (146) reduces the pressure of the second stream (liquid) from the first vessel (122) after the second heat exchanger (124).  Therefore the claim language is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “a subcooling unit coupled with the methane expander” (line 28) is indefinite since it is unclear what connection is required of the term coupled.  Elsewhere in the claim the term is used to indicate direct fluid connection and here it appears to be used to mean any fluid connection.  As the same terms appear to be used with different meanings the recitation is indeterminate.
	The recitation, “wherein the fluid circuit is configured to receive and mix a stream from the storage facility with the process stream downstream of the sub-cooling unit and upstream of the first heat exchanger,” (lines 33-35) is indefinite since it is unclear which stream is being referenced.  The claim states that the process stream is derived from an incoming feedstock of natural gas through the heat exchanger and the disclosure shows that this stream at 148.  The only support for the mixing described appears in the disclosure to be the mixing of stream (158) with fluid (156) and this is not performed with stream at 148.  Therefore it is unclear what structure the fluid circuit must have since the claimed scope and the disclosed scope are not consistent with one another.
	The recitation, “wherein the first throttling device is configured to expand the process stream to an 37intermediate pressure that is between a first pressure of the incoming feedstock and a 38second pressure of the process stream that exits the sub-cooling unit;” (lines 36-38) is indefinite since the process stream does not exit the subcooling unit but rather enters the sub-cooling unit (116) (see explanation above again) and the recitation is entirely unclear for being explicitly contradictory with the disclosure.
	The recitation, “wherein the methane expander expands the process stream to the intermediate pressure” (lines 38-39) is indefinite since the scope of the recitation is not consistent with the disclosure. The claim states that the process stream is derived from an incoming feedstock of natural gas through the heat exchanger and the disclosure shows that this stream at 148.  The methane expander does not expand this stream.  The methane expander expands the stream from compressor (130).  Therefore the claim language is unclear for being contrary to the disclosure.
	The recitation, “wherein the fluid circuit comprises a first vessel interposed between the first 42throttling device and the sub-cooling unit,” (line 41-42) is indefinite since the disclosure shows that the sub-cooling unit (116) includes the first vessel (122) and it is unclear what structure the sub-cooling unit should have since the claimed sub-cooling unit and the disclosed sub-cooling unit do not have the same structure.  
	The recitation, “wherein within the methane expander, the fluid circuit forms an open loop circuit” (line 49) is indefinite as there is no way to determine why the recitation limits the recitation to “within the methane expander”.  The structure of the fluid circuit that provides the open loop feature has nothing to do with the presence of the methane expander.  
	In regard to claim 7, the recitation, “a second heat exchanger that is configured to cool the process stream” (lines 1-2) is indefinite since the scope of the recitation is not consistent with the disclosure. The claim states that the process stream is derived from an incoming feedstock of natural gas through the heat exchanger and the disclosure shows that this stream at 148.  The second heat exchanger (124) does not cool this stream.  Rather, the second heat exchanger (124) cools the stream a portion of the second stream (liquid stream) from the first vessel (122).  Therefore the claim language is unclear for being contrary to the disclosure.
	In regard to claim 9, the recitation, “wherein the second throttling device is configured to reduce pressure of the process stream” (lines 3-4) is indefinite since the scope of the recitation is not consistent with the disclosure. The claim states that the process stream is derived from an incoming feedstock of natural gas through the first heat exchanger and the disclosure shows that this stream at 148.  The second throttling device (146) does not reduce the pressure of this stream.  Rather, the second throttling device (146) reduces the pressure of the second stream (liquid) from the first vessel (122) after the second heat exchanger (124).  Therefore the claim language is indefinite for being inconsistent with the disclosure.
Claim Interpretation
Claim limitation “the sub-cooling unit configured to form a liquid natural gas (LNG) product from the process stream” (line 28-29) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This is especially the case in the context of the claim which recites the first vessel as separate from the subcooling unit.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Honda (JPH05203342) also see English translation provided with this action in view of either of Gray (US 4435198) or Nelson (US 5036671).  See 112 issues.
	In regard to claim 1, Honda teaches a liquefaction system (device), comprising: 
a first heat exchanger (81); and 
a fluid circuit (see at least identified parts below) coupled with the first heat exchanger (81) and configured to circulate a process stream (61) derived from an incoming feedstock (51) of natural gas (methane, para. 1) through the first heat exchanger (81), the fluid circuit comprising:
a methane expander (at least 74, 72) coupled with the first heat exchanger (81),
a sub-cooling unit (at least 78, 82) coupled with the methane expander (at least 74, 72), the sub-cooling unit (at least 78, 82) configured to form a natural gas (LNG) product (see liquid product at 67) from the process stream (61); and a first throttling device (91) interposed between the first heat exchanger (81) and the sub-11cooling unit (at least 78, 82), wherein the liquid natural gas product (liquid at 67) is distributed to a destination (via at least 67),
10wherein the first throttling device (91) is configured to expand the first process 12stream (61) to an intermediate pressure (of 52, 69, 68) that is between a 13first pressure (of 58) of the incoming feedstock (51) received at the first heat exchanger (81) and a second pressure of a portion (of 53 or 54) of the process stream that exits the sub-cooling unit (78, 82); 
wherein the methane expander (at least 74, 72) expands a portion (55) of the process stream to the intermediate pressure (pressure of 52, 69, 68);
a first vessel (78) interposed between the first throttling device (91) and a second heat exchanger (82 or 83), wherein the first vessel (78) is configured to form a first stream (towards 52) and a second stream (at least part of 62) from the process stream, and wherein the second stream (at least part of 62) forms the LNG product (liquid methane product at 67); 
wherein, the fluid circuit comprises: 16a compression unit (71) including a first compression circuit (first compressor) and a second compression 17circuit (third compressor) downstream of the first compression circuit (first compressor), the second compression circuit (third compressor) being 18configured to receive the first stream (toward 52) from the first vessel (78) of the sub-cooling unit (78, 82) via the 19first heat exchanger (81); and 
20wherein with the 21methane expander (at least 74, 72), the fluid circuit forms an open loop circuit with a turbo-machine (74, 72) 22including a turbo-compressor (74) that is configured to operate in response to work from a turbo-23expander (72) of the turbo-machine (74, 72), the turbo-machine (74, 72) having a pair of inlets (inlet to 72, inlet to 74) and a pair of 24outlets (outlet of 74, outlet of 72), wherein a first inlet (inlet of 72) of the pair of inlets and a first outlet (outlet of 74) of the pair of outlets 25couple the turbo-machine (74, 72) to the first heat exchanger (81), a second inlet (inlet of 74) of the pair of inlets Page 2 of 8Application No. 14/985,49026receives a first vapor stream (vapor in 60) from the second compression circuit (third compressor), and a second outlet (outlet of 72) of 27the pair of outlets provides a second vapor stream (68) to the first heat exchanger (81).
Honda does not appear to explicitly teach that the liquid natural gas product is stored in a storage facility, and that the fluid circuit is configured to receive and mix a stream from the storage facility with a portion of the process stream downstream of the sub-cooling unit and upstream of the first heat exchanger.  However, storage of liquid product is routine and ordinary and it is also routine and ordinary to employ the boil off gas from the storage facility to aide in providing refrigeration as taught explicitly by either of Gray or Nelson.  
Gray teaches that a liquid natural gas product is stored in a storage facility (172, Fig. 1B), and teaches that a fluid circuit is configured to receive and mix a stream (176) from the storage facility (172) with a portion (168) of a process stream downstream of a sub-cooling unit (see expansion vessels 158, 166, and heat exchanger 178) and upstream of a first heat exchanger (180).  Alternatively, Nelson teaches a liquid natural gas product is stored in a storage facility (54), and teaches that a fluid circuit is configured to receive and mix a stream (56) from the storage facility (54) with a portion (36) of a process stream downstream of a sub-cooling unit (see expansion vessel(s) 34, 50) and upstream of a first heat exchanger (140).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Honda with a storage facility and mixing of boil off gas with a portion of the process stream downstream of the sub-cooling unit (at least 78, 82) and upstream of the first heat exchanger (140) for the purpose of gainfully employ the cooling capacity of boil off gas and to provide the ability to recapture the boil-off gas to reduce losses.
In regard to claim 2,	Honda teaches that the system is fully capable of the second pressure being in a range of 1 psig to 30 psig (being on the suction side of the compressors).
	In regard to claim 7, Honda teaches that the sub-cooling unit (78, 82) comprises a second heat exchanger (82) that is configured to cool a portion (62) of the process stream from a first temperature to a second temperature that is less than the first temperature (see 62 is cooled). 
	In regard to claim 8, Honda teaches that the second heat exchanger (82) has a first pass (62 to 63) and a second pass (64 to 53), and wherein the fluid circuit couples the first pass (62 to 63) to the second pass (64 to 53). 
	In regard to claim 9, Honda teaches that the fluid circuit 2comprises a second throttling device (92) interposed between the first pass (62 to 63) and the second pass (64 to 53), and 3wherein the second throttling device (92) is configured to reduce pressure of a portion of the process 4stream (part of 62) to the second pressure (of 53).

Response to Arguments
Applicant’s arguments dated 2/17/22 have been considered but are unpersuasive in view of the showing above.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
September 6, 2022